DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 08/03/2022. Claims 1-2, 4-7 and 12-19 are pending of which claims 1, 16 and 19 are amended.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 16-18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith US 2019/0349426, further in view of Ying US 2015/0312335, Padamanabhan US 2020/0250176, and Hu US 2020/0192662.
Regarding claims1, 16 and 19, Smith teaches comprising: a orchestrator to push a workload associated with a client request to a peer-to-peer platform as a service in accordance with resource availability, 
["If at block 7208, the data is determined to be outbound data, at block 7224, the maximum number of hops is calculated. This is termed time-to-live (TTL), and may be determined by calculating the current resource availability at the node, such as power, network node count. At block 7226, the data is dispatched, or pushed, to the target node. ", ¶632]
["Service management requests to perform a service, or create a fog device to perform a service, may be passed to the NDC 9108 from an orchestrator 9112. Although shown as part of the higher level orchestrating system 9110, the orchestrator 9112 may be located in another unit in the cloud, such as a gateway interface to the domain 9102 or 9104, a server 9114 acting as a data consumer, or in the NDC 9108. ¶713]

wherein the orchestrator publishes the workload via an exposed Representational State Transfer ("REST") Application Programming Interface ("API"),
["Service management requests to perform a service, or create a fog device to perform a service, may be passed to the NDC 9108 from an orchestrator 9112. Although shown as part of the higher level orchestrating system 9110, the orchestrator 9112 may be located in another unit in the cloud, such as a gateway interface to the domain 9102 or 9104, a server 9114 acting as a data consumer, or in the NDC 9108. ", ¶713]
["At block 22906, the method may include abstracting the IoT node resources. These resources may include power levels, available storage space, current processing loads, networking capabilities, uptime, and node reliability information. In an example, networking capabilities may include interface types, latency, and data capacity. In an example, the IoT resources that are abstracted may be exposed via an application programming interface (API) wrapper function or representational state calls. Abstracting the IoT node resources may include software abstraction of a residual memory, power, and storage. Another subtask may include having the API wrapper function for the system resource info. Once abstracted, the IoT device may retrieve resource information it may access. ", ¶1633]

and a data plane including a plurality of node processors, 
["In an example, the ad-hoc permissions guide 16502 may include a data plane function 16536. The data plane function 16536 may allow parties to the permissions guide to agree how the data or service will be supplied and consumed. The data plane function 16536 may specify that data may be shared in an off-chain mechanism, and the data plane function 16536 may specify specific endpoints and endpoint technologies to which data can be made available.", ¶1207]
["At block 16608, a protocol conversion broker can request an auto-commissioning of the service providing nodes. The service providing nodes may refer to nodes that provide services outlined in the ad-hoc permissions guide 16502. Auto-commissioning may include deployment of micro-services out to IoT devices in the field which contain functionality to process data and services in a way specified by task consumers. ", ¶1214]

Smith does not teach wherein a first node processor receives a job from the control plane and determines if: (i) the first node processor will execute the job, (ii) the first node processor will queue the job for later execution, or (iii) the first node processor will route the job to another node processor. Ying in the analogous networking art teaches a system for p2p data processing. Ying teaches wherein a first node processor receives a job from the orchestrator(job scheduler) and determines if: (i) the first node processor will execute the job(local queue for execution at node that received task), (ii) the first node processor will queue the job for later execution(remote queue delays execution until more data is received), or (iii) the first node processor will route the job to another node processor(forwarding queue to forward/ delegate to another node, ¶115,117).
[" Map tasks 112 that are newly created and sent to node 130, which is their initial node, can be considered external arrivals to node 130, while tasks that are forwarded to node 130 by its neighbor nodes can be considered internal arrivals. External arrivals are either accepted into local queue 120 (Q.sub.n.sup.L) for local processing or stored in the forwarding queue 124 (Qa Internal arrivals are all first put into the forwarding queue 124 (Q.sub.n.sup.F). Since map tasks 112 in the forwarding queue 124 (Q.sub.n.sup.F) are map tasks 112 that cannot receive immediate and local processing, they are all viewed as remote map tasks 112 for node 130 for simplicity. Then, the forwarding queue 124 can decide whether the map tasks 112 should be processed by node 130 or further forwarded to neighbor nodes of node 130 such as remote nodes 132. ", ¶115]
[" In sum, the task scheduler 12 finds the optimal worker ( node) to execute a given map task 112 such that the task scheduler 12 distributes map tasks 112 to the least busy of task processors of P2P network 30. The task scheduler 12 operates by asking, each time a map task 112 arrives at a first node, who, among me (the first node) and the nodes closest to me is the least busy? To answer that question, each node 20 maintains three lists of tasks: one the worker is ready to execute (local queue 120), one with tasks to be executed pending more information (remote queue 122), and one for tasks that the worker won't do (forwarding queue 124). Tasks in the forwarding queue 124 may be moved to the first two queues if the node 20 becomes less busy. Otherwise, tasks in the forwarding queue 124 are transmitted to neighboring nodes 20 or remote nodes 132. ", ¶117]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the application to modify Smith with processing nodes determining whether to process, delay processing or forward processing as taught by Ying. The reason for this modification would be to provide for efficient processing of large data allowing nodes to locally process data if the node has the processing capability, delay or forward execution if the node cannot perform the processing. 
Smith teaches use if an IPFS but not specifically a distributed database implemented via an InterPlanetary File System ("IPFS") to provide persistence for the workload pushed by the orchestrator.
[" As used in the equation below, C.sub.t refers to the cost of transporting the unit of data. In an example, a unit of data may be referred to as an infocoin. The cost of transporting the unit of data may depend on network transport costs or the size of the data to be transported. The cost of transporting the unit of data may depend on if the data is being copied to a new storage location over the network or if a URI to a data home is used. In an example, a data home may be an Inter Planetary File System (IPFS) or a lightweight Fog File System. As used in the equation below, C.sub.store refers to the cost of storing the unit of data, where the cost of storage may be a function of the size of the data. The cost of storing data may refer to if replication of data is used for redundancy and the cost of the specific storage medium.", ¶1272]

Thus the combination of Smith/Ying does not teach apply authentication and authorization of a client and, upon authentication and authorization of the client
  wherein a first node processor provides sandboxing for tenant specific execution via web assembly modules and a web assembly system interface.  Padamanabhan in the analogous networking arts teaches a blockchain execution network. Padamanabhan teaches 
orchestrator to apply authentication and authorization of a client and, upon authentication and authorization of the client(users are authenticated and permission for the users are determined with respect to validate i.e authorize the request for processing made by users, ¶s 71,124),
["Host organization 110 may implement a request interface 176 via web-server 175 or as a stand-alone interface to receive requests packets or other requests 115 from the user client devices 106A-C. Request interface 176 further supports the return of response packets or other replies and responses 116 in an outgoing direction from host organization 110 to the user client devices 106A-C. Authenticator 140 operates on behalf of the host organization to verify, authenticate, and otherwise credential users attempting to gain access to the host organization.", ¶71]
[" According to the operations of another embodiment, transacting with the shared ledger in fulfillment of the requests includes at least: (i) retrieving the metadata for the network org from the shared ledger; (ii) validating each request originates from one of the authorized network participants for the network org; (iii) validating each request specifies an interaction by the founder org or an interaction by one of the partner orgs in compliance with the permissions defined by the retrieved metadata for the network org; and (iv) transacting with the network org via the shared ledger in fulfillment of the request pursuant to successful validation.", ¶124]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Smith/Wing with authentication and authorization of a user as user request prior to allowing the request to be processed as taught by Padamanabhan. The reason for this modification would be to protect the platform from  unauthorized use.
	
Padamanabhan teaches wherein a first node processor provides sandboxing for tenant specific execution via web assembly modules and a web assembly system interface, 
[" WebAssembly (often shortened to Wasm or WASM) is a standard that defines a binary format and a corresponding assembly-like text format for executables used by web pages. The purpose of Wasm is to enable the JavaScript engine of a web browser to execute page scripts nearly as fast as native machine code. While not a full replacement for JavaScript, Wasm provides improved execution for performance-critical portions of page scripts and runs in the same sandbox as regular script code.", ¶664]
and a distributed database implemented via an InterPlanetary File System ("IPFS") to provide persistence for the workload pushed by the orchestrator
["According to a particular embodiment, the SOLID protocol is utilized in conjunction with IPFS and blockchain. The InterPlanetary File System (IPFS) protocol allows users to not only receive but to also host content, in a similar manner to BitTorrent. As opposed to a centrally located server, IPFS is built around a decentralized system of user-operators who hold a portion of the overall data, creating a resilient system of file storage and sharing. Any user in the network can serve a file by its content address, and other peers in the network can find and request that content from any node who has it using a distributed hash table (DHT).", ¶713]

["Additionally leveraged by described embodiments, in addition to blockchain and SOLID technologies, is the InterPlanetary File System (IPFS) protocol and network which is designed to create a content-addressable, peer-to-peer method of storing and sharing hypermedia in a distributed file system.", ¶715]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Smith/Wing with implementing distributed processing system with a sandbox web assembly environment for code execution and an IPFS for data protection. The reason for this modification would be to user protect execution spaces from each other and provide data backup/ persistence in block chain based networks. 
	The combination of Smith/Ying/Padamanabhan has been discussed above. Smith teaches a trusted execution environment but does not teach sandboxing, associated with a Trusted Execution Envitonment(TEE).  Smith teaches TEE to execute applications.
[" Starting from a measurement of a boot code segment, the measurements may be used to establish a trusted execute environment (TEE) by creating a chain-of-trust from the initial booting. Instead of the TPM 13128, the TEE may be based on other technologies, such as EPID, SGX, or similar technologies. The TEE may be used to protect the IoT device from attacks from a power plug device 13100 that has been compromised.", ¶953]

["The trusted reliability engine (TRE) 13304 may provide a trust execute environment (TEE) containing reliability logic and isolation, for example, implemented by a trusted platform module (TPM). Accordingly, the TRE 13304 may include a number of functional units that are protected from general access. These functional units may duplicate other functional units in the IoT device 13500. These may include the TRE logic 13308, the host replacement image 13332, and the block chain 13320, as discussed herein. In addition, the TRE 13304 may include a microprocessor 13502, and independent power supply 13504, a TRE communicator 13506, and a memory 13508. The power supply 13504 may couple to the power from the power block 828, or may have an independent power supply, for example, a battery linked to a charger.", ¶984]

["The IoT device 24800 may include a trusted platform module (TPM), for example, compliant with the specification promulgated by the Trusted Computing Group as ISO/IEC 11889 in 2009. The TPM may include a cryptographic processor (CP), non-volatile memory (NVM), and secure memory (SM). The CP may provide a random number generator, an RSA hash generator, a SHA-1 hash generator, and an encryption-decryption engine, among others. The NVM may include keys programmed at the time of manufacture that include, for example, an RSA key, among others. The SM may hold measurements taken on software in platform configuration registers. As used herein, a measurement is a hash code calculated on a code or data segment stored in the storage 808 or memory 804. Starting from a measurement of a boot code segment, the measurements may be used to establish a trusted execution environment (TEE), by creating a chain-of-trust from the initial booting. The SM may provide secure storage.", ¶1712]


It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to further modify Smith/Ying/Padamanabhan more specifically the sandboxing environment of Padamanabhan with a trusted execution environment. The reason for this modification would be to provide security and protection for developing and testing application software code.  A person of ordinary skill in the art understanding the benefit of execution of production level service applications in a TEE as taught by Smith would provide equal benefit of security and protection for sandbox level code.
The combination of Smith/Ying/Padamanabhan has been discussed above. Padamanabhan further teaches performing testing of code(¶720) and use executing JSON(¶185)
["Such Web services may include any application entity that may be identified, named, addressed, or handled, in any way permitted by the application, via the public Internet, with so called RESTful Web service permitting requests to be made to a resource's URI which will then in turn elicit a responsive payload formatted in HTML, XML, JSON, or some other selected format. Utilizing a stateless protocol and standard operations, RESTful systems aim for fast performance, reliability, and the ability to grow, by re-using components that can be managed and updated without affecting the system as a whole, even while it is running, thus permitting fuller interoperability between the depicted blockchain and the connected elements, such as the partner user, the host org users, and the integration builder 153.", ¶185]
[" An organized collection of standards and data formats/vocabularies providing the same capabilities that centralized social media services offer, such as identity, authentication, login, permission lists, contact management, messaging, feed subscriptions, comments, discussions, and others. Specifications and design notes describing a REST API extend existing standards and also guide developers building servers or applications. Additional proposed features include a test suite for testing and validating SOLID implementations and an ecosystem of social applications, identity providers, and helper libraries that run on the SOLID platform.", ¶720]

 Smith/Ying/Padamanabhan do not teach specific workload of unit testing and thus does not teach wherein the workload is associated with executing Java-Script Object Notation ("JSON") parsing unit tests that access files via scheduled execution of the JSON parsing unit tests in batch featuring parallel execution. Hu in the same field of endeavor teaches a system management of a Saas/MSaas platform for applications in a cloud environment. Hu teaches wherein the workload is associated with executing Java-Script Object Notation ("JSON") parsing unit tests that access files via scheduled execution of the JSON parsing unit tests in batch featuring parallel execution(Hu teaches testing including unit level testing of application service code, where the code is split and executed as a batches in parallel, and where code is in JSON format  ¶44, 94, 102).
["The migration tool 200 may perform batch processing of the source code 216. For instance, the migration tool 200 may perform a generation run to determine the updated service code 232 and the interface mapping information 234. Next, the migration tool 200 may separately perform a modification run to determine the updated client code 236 using the previously determined updated service code 232 and interface mapping information 234. In other embodiments, the migration tool 200 may determine the updated service code 232 and/or the updated client code 236 by organizing the source code 216 into smaller batches of code, and sequentially processing the batches. For example, the migration tool 200 may split the service code 218 into batches of code. Further, the migration tool 200 may perform a first generation run on the first batch of source code 216 to determine the first batch of updated service code 232. Upon completion of the generation run on the first batch of source code 216, the migration tool 200 may perform code driven tests (e.g., unit tests, integration tests, etc.) on the updated service code 232 associated with the first batch of source code 216. Additionally, in response to the first batch of the source code 216 passing the code driven tests, the migration tool 200 may store the updated service code 232. For example, the migration tool 200 may check the updated service code 232 into a code repository that manages version control of the source code 216. In some embodiments, storing the updated service code 232 may incorporate the updated service code 232 into the source code 216.", ¶44]
[" One or more of processors 804 may be a graphics processing unit (GPU). In an embodiment, a GPU may be a processor that is a specialized electronic circuit designed to process mathematically intensive applications. The GPU may have a parallel structure that is efficient for parallel processing of large blocks of data, such as mathematically intensive data common to computer graphics applications, images, videos, etc.", ¶94]
[" Any applicable data structures, file formats, and schemas in computer system 800 may be derived from standards including but not limited to JavaScript Object Notation (JSON), Extensible Markup Language (XML), Yet Another Markup Language (YAML), Extensible Hypertext Markup Language (XHTML), Wireless Markup Language (WML), MessagePack, XML User Interface Language (XUL), or any other functionally similar representations alone or in combination. Alternatively, proprietary data structures, formats or schemas may be used, either exclusively or in combination with known or open standards.", ¶102]
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Smith/Wing/Padamanabhan with executing unit testing in parallel using batch testing practices to test P2P application/services. The reason for this modification would be to test updates to applications deployed on a IOT/P2P network or to debug problems/issues of applications deployed on the IOT/P2P network using batch execution that provides faster testing than serial testing.
Regarding claims 2 and 17, Ying teaches wherein the workload is associated with at least one of: (i) a one-time job, and (ii) a batch job.
	
["In another embodiment the present invention comprises a computer program product for managing large datasets comprising a peer-to-peer (P2P) network. The computer program product further comprises a distributed file system for : dividing incoming files into a plurality of pages and distributing the pages randomly to a plurality of nodes of the P2P network; replicating each of the plurality of pages to neighboring nodes; and assigning at least one task corresponding to the plurality of pages to a first processing node.", ¶9]

Regarding claim 4, Smith teaches wherein the orchestrator acts as a gateway to provide Hyper-Text Transfer Protocol ("HTTP") on top of a Distributed Hash Table ("DHT").
["The description of attributes or the data stored in the permissions guide may be stored off-chain. In an example, a switch or a router enabled with the DNAP protocol, storage of data off-chain may involve the integration of some storage within the switch. The switches and routers in a DNAP network may be edge or fog nodes. Storage may become a DHT type distributed storage mechanism on top of the routers and switches on the network. ", ¶1299]
[" In an example, enterprise systems may allow Hypertext Transfer Protocol (HTTP) traffic or other specific types of traffic as a default for devices. Enterprise systems using the DNAP protocol may also provide devices with designated business function additional tokens to permit other traffic types when those devices may wish to use other network services. ", ¶1308]

Regarding claim 5, Smith teaches wherein the orchestrator is further to divide the workload into multiple jobs to be executed by multiple node processors in parallel.
["In one example of parallel processing in an IoT network, artificial neural networks (ANNs) may be used as the generic parallel processor implemented by an IoT network. ANNs may approximate any measurable function. In an example, a computation that is performed by a feed forward neural network may be partitioned into different tasks to be executed concurrently. The processing may exploit distributed processing, preserved locality, reduced latency, and similar characteristics to process the data while optimizing the use of resources in the network. The different computing tasks may be distributed into multiple IoT nodes taking into account the resources available at each node, the connectivity of the IoT network, producers and consumers of information in the network.", ¶1629]

Regarding claim 6, Smith teaches wherein the orchestrator is further to authenticate a client that submitted the client request.
["The organization 18300 and the method be a complete system and may also be an extension to existing authorization, authentication, and accounting protocols. At block 18304, a user may log onto a centralized authority where they are already users. In an example, the user may be a student or faculty member of a university and the centralized authority may be a university network. While logged in, a user may create their profile. The use of the user profile, a password, or the network may be used together to validate a user identity to the system at this point. If the user is a device, rather than logging in to user account, the device may boot and commission device authentication by modules of the system.", ¶1322]

Regarding claim 7, Smith teaches, wherein the orchestrator is made highly available using at least one of: (i) floating Internet Protocol ("IP") address, and (ii) a Domain Name System ("DNS") mechanism.
[“FIG. 31 is a schematic drawing 3102 illustrating interoperability across public domains 3102, private domains 3104, and public-private domains 3106 in accordance with some embodiments. The network topology may be in a continuous state of change, making any attempt at permanent maps impossible. Accordingly, IoT devices may use the backbone resources, such as domain name servers (DNS) to send packets between domains. The packets may be routed between the domains 3102, 3104, and 3106 through the Internet backbone, shown as routers 3108.”, ¶477]

	

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith/Ying/Padamanabhan/Baierlein as applied to claim 1 above, and further in view of Ashwathnarayan US 2020/0364088 hereafter Ash.
Regarding claim 12, Smith/Ying/Padamanabhan/Baierlein do not teach specific workload of a build system and thus does not teach, wherein the workload is associated with delegating a build system to peer-to-peer node processors.  Ash in the same field of endeavor teaches a system for media data processing. Ash teaches wherein the workload is associated with delegating a build system to peer-to-peer node processors.
["In at least one embodiment, scheduling can be handled dynamically by scheduler 2810, or can be assisted in part by compiler logic during compilation of program logic configured for execution by processing cluster array 2812. In at least one embodiment, different clusters 2814A-2814N of processing cluster array 2812 can be allocated for processing different types of programs or for performing different types of computations. ", ¶411]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Smith/Ying/Padamanabhan/Baierlein with processing software/code compiling as taught by Ash. The reason for this modification would be to process well known types of data that require processing of complicated/large amounts of data.
Regarding claim 13, Smith/Ying/Padamanabhan/Baierlein do not teach specific workload of anti-virus scan and thus does not teach wherein the workload is associated with offloading an anti-virus scan to peer-to-peer node processors. Ash in the same field of endeavor teaches a system for media data processing. Ash teaches wherein the workload is associated with offloading an anti-virus scan to peer-to-peer node processors.
["In at least one embodiment, software 1732 included in software layer 1730 may include software used by at least portions of node C.R.s 1716(1)-1716(N), grouped computing resources 1714, and/or distributed file system 1738 of framework layer 1720. one or more types of software may include, but are not limited to, Internet web page search software, e-mail virus scan software, database software, and streaming video content software. ", ¶196]


It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Smith/Ying/Padamanabhan/Baierlein with processing virus scanning as taught by Ash. The reason for this modification would be to process well known types of data that require processing of complicated/large amounts of data.
Regarding claim 14, Smith/Ying/Padamanabhan/Baierlein do not teach specific workload of image processing and thus does not teach wherein the workload is associated with offloading an image processing task to peer-to-peer node processors. Ash in the same field of endeavour teaches a system for media data processing. Ash teaches wherein the workload is associated with offloading an image processing task to peer-to-peer node processors.
["In at least one embodiment, DAG 1202 is used to describe a computing environment where images from a camera are to be processed on DLA, iGPU, and dGPU. In at least one embodiment, root node (e.g., CPU node) acts as a trigger to start a task or work. ", ¶158]
["In at least one embodiment, execution units 3908A-3908N support an instruction set that includes native support for many standard 3D graphics shader instructions, such that shader programs from graphics libraries (e.g., Direct 3D and OpenGL) are executed with a minimal translation. In at least one embodiment, execution units support vertex and geometry processing (e.g., vertex programs, geometry programs, vertex shaders), pixel processing (e.g., pixel shaders, fragment shaders) and general-purpose processing (e.g., compute and media shaders). In at least one embodiment, each of execution units 3908A-3908N, which include one or more arithmetic logic units (ALUs), is capable of multi-issue single instruction multiple data (SIMD) execution and multi-threaded operation enables an efficient execution environment despite higher latency memory accesses. In at least one embodiment, each hardware thread within each execution unit has a dedicated high-bandwidth register file and associated independent thread-state. In at least one embodiment, execution is multi-issue per clock to pipelines capable of integer, single and double precision floating point operations, SIMD branch capability, logical operations, transcendental operations, and other miscellaneous operations. In at least one embodiment, while waiting for data from memory or one of shared functions, dependency logic within execution units 3908A-3908N causes a waiting thread to sleep until requested data has been returned. In at least one embodiment, while a waiting thread is sleeping, hardware resources may be devoted to processing other threads. For example, in at least one embodiment, during a delay associated with a vertex shader operation, an execution unit can perform operations for a pixel shader, fragment shader, or another type of shader program, including a different vertex shader. ", ¶523]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Smith/Ying/Padamanabhan/Baierlein with processing image data as taught by Ash. The reason for this modification would be to process well known types of data that require processing of complicated/large amounts of data.
Regarding claim 15, Ash teaches wherein the image processing task is associated with a Single Instruction, Multiple Data ("SIMD") task.
["In at least one embodiment, GPGPU cores 2862 include SIMD logic capable of performing a single instruction on multiple sets of data. In at least one embodiment GPGPU cores 2862 can physically execute SIMD4, SIMD8, and SIMD16 instructions and logically execute SIMD1, SIMD2, and SIMD32 instructions. In at least one embodiment, SIMD instructions for GPGPU cores can be generated at compile time by a shader compiler or automatically generated when executing programs written and compiled for single program multiple data (SPMD) or SIMT architectures. In at least one embodiment, multiple threads of a program configured for an SIMT execution model can executed via a single SIMD instruction. For example, in at least one embodiment, eight SIMT threads that perform same or similar operations can be executed in parallel via a single SIMD8 logic unit. ", ¶436]


Applicant Remarks
Applicant’s arguments with respect to claims 1, 2, 4-7 and 12- 19 have been considered but are not persuasive to the examiner that such claims are allowable as amended.  The applicant argues that the currently cited prior art alone or in combination teaches authentication and authorization of a client prior to executing workloads and JSON parsing of unit tests in batch execution. The examiner contends Padamanabhan teaches authentication and authorization of the user prior to executing workloads i.e. processing request of the user.   The combination of Smith/Ying/Padamabhan does not teach unit tests., however such unit testing performed in JSON including batch execution is taught by Hu as presented in the rejection above.  Thus claims as amended are obvious over Smith/Ying/Padamanabhan in further view of Hu.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Trost  , can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456